Citation Nr: 0025355	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-09 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for gastritis and duodenal 
ulcer, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to March 
1956.  In February 1998, the Department of Veterans Affairs 
(VA) Regional Office (RO) denied a disability rating in 
excess of 20 percent for the service-connected gastritis and 
duodenal ulcer disability, and the veteran appealed.  He 
presented testimony during a hearing at the RO in July 1999.  


FINDINGS OF FACT

1.  The veteran's service-connected gastritis and duodenal 
ulcer disease is manifested by complaints of nausea and 
stomach pain, as well as by clinically evident mild 
epigastric tenderness.

2.  The veteran does not have or nearly approximate 
moderately severe duodenal ulcer symptoms with impairment of 
health manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year.  The veteran 
does not have or nearly approximate chronic gastritis with 
multiple small eroded or ulcerated areas, or symptoms 
consistent therewith. 

3.  The veteran's service-connected gastrointestinal 
disability does not present an exceptional or unusual 
disability picture with related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for gastritis and duodenal ulcer have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.113, 4.114, Diagnostic Codes 7305, 7307 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected gastrointestinal disability, which is 
currently evaluated as 20 percent disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (1999).

In the interest of clarity, the factual background of this 
case will be reviewed.  The pertinent law and VA regulations 
will be discussed.  Finally, the Board will analyze the 
veteran's claim and render a decision.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(1998); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. §§ 
4.1, 4.2 (1999); See also Francisco v. Brown, 7 Vet. App. 55 
(1994).

On enlistment physical examination in January 1954, the 
veteran's eight was recorded as 154 pounds.

The veteran was hospitalized in service from October to 
November 1955, according to a November 1955 service medical 
record, and diagnosed with a duodenal ulcer which had not 
caused obstruction.  An upper gastrointestinal series 
revealed deformity of the duodenal bulb, possibly due to 
ulcer, and a possible small residual ulcer in the superior 
margin of the bulb.  

On separation physical examination in march 1956, the 
veteran's weight was recorded as 195 pounds.

On VA examination in October 1956, a chest X-ray revealed 
generalized thickening of the gastric mucosal folds 
suggestive of a rather marked degree of chronic gastritis.  
There was a prolapse of the gastric mucosa into the pyloric 
canal.  The duodenum showed persistent irregularity and 
deformity in its first portion, suggestive of a duodenal 
ulcer.  The veteran's weight was recorded as 170 pounds.  

On VA examination in January 1962, the veteran's chronic 
gastritis and duodenal ulcer disability was felt to be in 
remission. His weight was 171 pounds.

On VA hospital discharge in April 1975, the diagnosis was 
probable peptic ulcer.  The veteran had reported a 35 pound 
weight loss in the past five months, as well as recent 
complaints of abdominal discomfort, nausea, anorexia, and 
vomiting.  He left the hospital against medical advice.  No 
report of his weight appears in the VA hospital discharge 
summary.

A June 1975 report of VA examination reveals that the 
veteran's weight was 177 pounds.  

A VA upper gastrointestinal series in January 1979 showed 
mild hypertonicity with increased gastric secretion and a 
spastic bulb.

A September 1997 VA medical record indicates that the veteran 
complained of increased heartburn.  

VA hematocrit test results from August 1996 to May 1998 are 
of record, and they show that on the six occasions his 
hematocrit was evaluated during that time period, it was 
normal or high.  

On VA gastrointestinal examination in July 1998, the veteran 
reported a past history of duodenal ulcer disease and 
duodenal ulcer, and that an upper gastrointestinal series in 
1988 had shown a deformed duodenal bulb.  He reported that he 
had been nauseated for many years and that he would get 
heartburn every day also.  He denied vomiting, hematemesis, 
melena, circulatory disturbances, diarrhea, constipation, and 
episodes of colic distention.  Clinically, there was no 
weight loss or sign of anemia, and there was mild epigastric 
tenderness.  The diagnoses were duodenal ulcer and 
gastroesophageal reflux.

On referral for VA upper gastrointestinal series in October 
1998, the veteran reported that for the past three weeks, he 
had been somewhat nauseated.  The upper gastrointestinal 
series revealed mild gastroesophageal reflux.  His gastric 
peristalsis was active, his gastric mucosa was intact, and 
his duodenal bulb was not deformed.  The impression was mild 
gastroesophageal reflux.  

On VA evaluation in May 1999, the veteran complained of 
increased acid reflux, and he reported that he had been 
taking Tums, which had helped some.  Clinically, his abdomen 
had active bowel sounds, was soft and flat, and was mildly 
tender in the epigastric area.  There was no organomegaly.  
He was given Zantac for heartburn and told to return if 
symptoms did not improve.  

On evaluation by a VA physician in July 1999, the veteran 
reported having some upper abdominal pain with nausea and 
heartburn for one week.  He had been taking medicine but he 
had not taken it the day before the evaluation.  He denied 
hematemesis and black tarry stools.  Clinically, he was in no 
acute distress.  His abdomen was soft and nontender.  He had 
some tenderness in the epigastric area.  His stool was yellow 
and it was negative for blood.  The assessment was reflux.  

During the veteran's hearing at the RO in July 1999, he 
testified that he weighed 197 pounds and that his weight had 
been between 196 and 207 pounds, and that he was six foot one 
and one half inches tall.  He stated that he would have 
burning in his stomach very badly in the mornings, and that 
he could not have a good day because his stomach was always 
giving him problems.  He would have constant pain in his 
stomach.  He said that sometimes he would experience severe 
stomach cramps.  Currently, he was taking Zantac and Mylanta.  

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (1999).  Separate diagnostic codes identify 
the various disabilities.

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7305 (1999), a 
10 percent rating is warranted for a mild duodenal ulcer with 
recurring symptoms once or twice yearly.  A 20 percent rating 
is warranted for a moderate duodenal ulcer with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 or more days in duration, or with continuous 
moderate manifestations.  A 40 percent rating requires 
moderately severe symptoms which are less than severe, but 
with impairment of health manifested by anemia and weight 
loss, or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  A 60 
percent rating requires pain partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.

Under Diagnostic Code 7307, hypertrophic gastritis, a 10 
percent rating is assigned when the disorder is chronic, with 
small nodular lesions and symptoms.  A 30 percent evaluation 
is in order when the disorder is chronic, with multiple small 
eroded or ulcerated areas, and symptoms.  A 60 percent rating 
is warranted when the disorder is chronic, with severe 
hemorrhages or large ulcerated or eroded areas.


Analysis

Preliminary matters - well groundedness of the claim/ duty to 
assist/standard of proof

Initially, the Board finds that the veteran's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  This 
finding is predicated upon the veteran's assertions that his 
service-connected duodenal ulcer disease warrants a rating 
higher than that awarded by the RO.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); see also AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

Once a claim has been found to be well grounded, VA has a 
statutory duty to assist the veteran with the development of 
evidence to support the claim. 38 U.S.C.A. § 5107(a). In this 
case, the Board is satisfied that all relevant facts have 
been properly developed.  There is ample medical and other 
evidence of record, and the veteran has testified concerning 
his service-connected gastrointestinal condition at a 
personal hearing at the RO.  The veteran has not pointed to 
any evidence which is relevant to his claim which has not 
been obtained by VA, and there is otherwise no indication 
that there exists additional records which would aid the 
Board in its decision. The Board concludes that there is no 
further duty to assist the veteran in developing his claim 
under 38 U.S.C.A. § 5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence. 38 U.S.C.A. § 7104.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

As noted above, the veteran's service-connected 
gastrointestinal disability is currently rated as 20 percent 
disabling under 38 C.F.R. § 1.114, Diagnostic Code 7305 
[duodenal ulcer].  The rating criteria have been set forth 
above.  Specifically with respect to the Board's inquiry, a 
40 percent rating requires moderately severe symptoms with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.   

In essence, the veteran has testified that he experiences 
daily discomfort.  Recent medical evaluations have resulted 
in findings of gastroesophageal reflux.  Some mild tenderness 
in the epigastric area has been identified by examining 
physicians. 

The veteran does not have weight loss or anemia.  The 
evidence shows that his appetite is good, that he is about 74 
inches tall, and that his weight is stable at close to 200 
pounds, which was approximately the same as it was when he 
left military service over 40 years ago.  The evidence also 
shows that his hematocrit has been normal recently.  
Moreover, the evidence does not show recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year.  None of the medical records report the 
veteran to have been in acute distress when he was seen, and 
not one recent incapacitating episode has been reported by 
the veteran or is found in his VA medical records.  

While the veteran has testified to having severe symptoms, 
the clinical records indicate that examiners have used words 
such as "mild" to describe his symptoms.   It should also 
be noted that use of descriptive terminology such as "mild" 
by medical professionals, although not dispositive of an 
issue, is evidence which must be considered by the Board.  
See 38 U.S.C.A. 7104 (West 1991); 38 C.F.R. 4.2, 4.6 (1999). 

For the reasons and bases discussed above, the Board believes 
that the preponderance of the evidence is against the 
veteran's claim.  The clinical and other evidence of record, 
aside from the veteran's own self-assessment, does not 
indicate that severe or moderately severe symptomatology 
under Diagnostic Code 7305 is present.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) [lay opinion on 
medical matters is not competent medical evidence].  Thus, an 
increased disability rating is not warranted.  

The Board has given consideration to evaluating the veteran's 
service-connected disability under a different Diagnostic 
Code.  The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

In this case, the veteran has a history of chronic gastritis 
and at one time had radiographic evidence of generalized 
thickening of the gastric mucosal folds suggestive of a 
rather marked degree of chronic gastritis.  Accordingly, the 
Board has explored the possibility of rating the veteran's 
claim under Diagnostic Code 7307 [gastritis].  However, under 
this diagnostic code, gastritis must be identified by 
gastroscope.  On VA upper gastrointestinal series in October 
1998, the veteran's gastric mucosa was intact.  In light of 
the above, rating under Diagnostic Code 7307 is not 
warranted.  

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran an evaluation in excess 
of 20 percent for his service-connected gastritis and 
duodenal ulcer.  The Board notes that the medical evidence 
does not show that the veteran has adhesions of the 
peritoneum (Diagnostic Code 7301) or irritable bowel syndrome 
(Diagnostic Code 7319).  

The Board has also considered whether the veteran's service-
connected gastritis and duodenal ulcer can be separately 
rated.  In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the 
Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  In this case, the veteran's gastrointestinal 
symptomatology is not amenable to separate ratings.  The 
Board believes that the facts presented by this case fall 
squarely within 38 C.F.R. § 4.113 [coexisting abdominal 
conditions].  That regulation makes it clear that coexisting 
abdominal conditions "do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
§ 4.14."  This case therefore falls outside of the situation 
presented in Esteban, in which more than one separately 
identifiable and ratable disabilities were present. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for the veteran's 
service-connected gastritis with duodenal ulcer under 38 
C.F.R. § 4.114, Diagnostic Code 7305.

Additional Matter

The RO, in the February 1998 Statement of the Case and in the 
July 1999 Supplemental Statement of the Case, concluded that 
an extraschedular evaluation was not warranted for the 
veteran's gastritis and duodenal ulcer disease.  The Court 
has held that the question of an extraschedular rating is a 
component of the veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Bagwell stands 
for the proposition that the Board may address the matter of 
entitlement to an extraschedular rating, provided that such 
has been adjudicated by the agency of original jurisdiction.  
See also VAOPGCPREC 6-96; cf. Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [when an extraschedular grant may be in order, that 
issue must be referred to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," pursuant to 38 C.F.R. § 3.321 (1999)].
Accordingly, the Board will consider the matter of an 
extraschedular rating.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (1999).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is no indication of record that the veteran has or has 
had difficulty maintaining employment or that he has lost a 
job due to his service-connected gastritis and duodenal ulcer 
disability.  The evidence also fails to show that his 
service-connected gastritis and duodenal ulcer disease has 
produced marked interference with employment.  The record 
does not demonstrate that the veteran has required any recent 
hospitalization for his service-connected disability.  Also, 
the positive clinical findings have not been described as 
more than mild in nature currently and no unusual factors 
relating to the veteran's disability picture have been 
identified by health care professionals.

Thus, the evidence of record does not reflect any factor 
which takes the veteran outside of the norm, or which 
presents an exceptional or unusual disability picture.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.

ORDER

Entitlement to a disability rating in excess of 20 percent 
for gastritis and duodenal ulcer is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

